DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 09/06/2022 the following has occurred:
Claims 1, 4, 6-9, 15-16, 19 and 21 are amended,
Claims 2-3, 12 and 17-18 are canceled, and
Claims 1, 4-11, 13-16 and 19-21 are pending.

Response to Arguments
Claim Rejections - 35 USC § 112
	In light of the amendments, the rejection of claim 16 under 35 USC 112(b)-indefiniteness is withdrawn.

Prior Art
Applicant’s arguments regarding Sinclair not teaching “a scenario where both the pulse-width and the amplitude of the electrical stimulus are concurrently varied to produce a variable charge-per-pulse (CPP) at the implant electrode” are moot in view of Torgerson which teaches both the pulse-width and the amplitude of the electrical stimulus are concurrently varied (par. [0066]: …modify both pulse amplitude 78, 80 and width 82 to provide the desired charge…)  to produce a variable charge-per-pulse (CPP) at the implant electrodes (par. [0035]: …modifications to pulse amplitude and pulse width based on the modification to the charge value. In particular, the processor modifies the pulse amplitude and width to achieve the desired charge by adjusting the pulse amplitude and width…) for the purpose of programming the intensity of the electrical stimulation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method for delivering electrical stimulation through implant of Sinclair a modification to pulse amplitude and width to achieve desire charge, as taught by Torgerson in order to program the intensity of the electrical stimulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2021/0236821 A1, hereinafter "Sinclair") in view of Torgerson (Publication No. US 2010/0274320 A1).
Regarding claims 1, 9 and 15, Sinclair discloses a system for delivering information to a user, a method for stimulating a user and a method for delivering electrical stimulus, comprising: 
an implant electrically coupled to a brain (Fig. 9 (82)) and pars. [0004], [0198]: …at least one electrode implanted in the brain…), wherein the implant is configured to deliver electrical stimulus through the implant electrodes (pars. [0004], [0034], [0072]: …a neurostimulation system, comprising: a lead having at least one electrode adapted for implantation in or near a target neural structure in the brain; a signal generator selectively coupled to one or more of the at least one electrode and configured to generate a stimulus to stimulate the target neural structure); 
a computing device comprising a non-transitory computer-readable medium, wherein the computer-readable medium includes computer-executable instructions stored thereon which, in response to execution by at least one processor (Fig. 10 (92)) of the computing device, cause the computing device to perform actions comprising (par. [0034]: …a processing unit coupled to the measurement device and configured to determine one or more waveform characteristics of the detected resonant response); 
delivering the electrical stimulus via the implant electrodes (par. [0072]: b. applying the stimulus to a target neural structure in the brain); and 
generating neural signals that are evoked by the electrical stimulus (pars. [0004]: …detecting a resonant response from the target neural structure evoked by the stimulus at one or more of the at least one electrode in or near a target neural structure of the brain, [0199]: …using a series of patterned stimulations to generate and measure an evoked resonant response from a neural target), 
wherein the neural signals correspond to information transferred to the brain, spinal cord or peripheral nerves through the implant electrodes (par. [0005]: …monitoring neural activity responsive to a stimulus in a brain of a subject), and 
wherein the electrical stimulus is encoded as a combination of a pulse-width and an amplitude (pars. [0012], [0047]: …adapting the stimulus based on the one or more determined waveform characteristics of the resonant response. The adapting may comprise adjusting one or more of the…amplitude, pulse-width…).
Sinclair does not disclose wherein both the pulse-width and the amplitude of the electrical stimulus are concurrently varied to produce a variable charge-per-pulse (CPP) at the implant electrodes.
However, Torgerson, in the same field of endeavor: charged based stimulation intensity programming with pulse amplitude and width adjustments, discloses wherein both the pulse-width and the amplitude of the electrical stimulus are concurrently varied (par. [0066]: …modify both pulse amplitude 78, 80 and width 82 to provide the desired charge…)  to produce a variable charge-per-pulse (CPP) at the implant electrodes (par. [0035]: …modifications to pulse amplitude and pulse width based on the modification to the charge value. In particular, the processor modifies the pulse amplitude and width to achieve the desired charge by adjusting the pulse amplitude and width…) for the purpose of programming the intensity of the electrical stimulation (par. [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method for delivering electrical stimulation through implant of Sinclair a modification to pulse amplitude and width to achieve desire charge, as taught by Torgerson in order to program the intensity of the electrical stimulation.
Regarding claim 4, the Sinclair and Torgerson combination discloses the system of claim 2, wherein the combination further comprises the frequency (Sinclair, pars. [0012], [0047]: …adapting the stimulus based on the one or more determined waveform characteristics of the resonant response. The adapting may comprise adjusting one or more of the frequency, amplitude, pulse width…).  
Regarding claim 5, the Sinclair and Torgerson combination discloses the system of claim 4, wherein the frequency is within a range of 1-400 Hz (Sinclair, par. [0193] The implanted electrodes were stimulated…at a frequency of 130 Hz…).  
Regarding claim 10, the Sinclair and Torgerson combination discloses the method of claim 9, wherein the neural signals correspond to information transferred to the user (Sinclair, par. [0204]: …110 may be configured to provide feedback…to a user related…to characteristics of ERNA or subsequently derived indicators (such as proximity of the electrode 70 relative to neural structures in the brain).  
Regarding claim 11, the Sinclair and Torgerson combination discloses the method of claim 10, further comprising measuring information delivered to the user (Sinclair, par. [0060]: The signal generator, the measurement device and the processing unit are may be configured to repeat the steps of applying the stimulus, detecting a resonant response and determining one or more waveform characteristics of the detected resonant response. In which case, the steps of applying the stimulus, detecting a resonant response and determining one or more waveform characteristics of the detected resonant response may be repeated ). 
Regarding claim 13, Sinclair discloses all of the method of claim 10, except wherein the amplitude of the combination remains constant and the pulse-width of the combination changes to modulate the neural signal. 
Torgerson discloses the amplitude of the combination remains constant and the pulse-width of the combination changes to modulate the neural signal (par. [0066]: When one of pulse amplitude…is locked and the …programmer 30 modify the unlocked one of pulse…width…; by locking the amplitude makes it constant while modifying the pulse width ) for the benefit of providing the desired charge (par. [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of stimulating, as taught by Sinclair to lock pulse amplitude and modify the pulse width, as taught by Torgerson, in order to provide the desired charge.
Regarding claim 14, the Sinclair and Torgerson combination discloses the method of claim 10, wherein the pulse-width of the combination remains constant and the amplitude of the combination changes to modulate the neural signal (Sinclair, pars. [0015], [0158]: The plurality of pulses within at least one of the bursts may have different amplitudes. The different amplitudes may be selected to produce a ramp in amplitude of sequential pulses in the at least one of the bursts).  
Regarding claims 16, Sinclair discloses the method of claim 15, except, further comprising: assigning individual weighting functions to the at least two parameters initial values of the pulse-width and the amplitude of the electrical stimulus, such that final values of the pulse-width and the amplitude of the electrical stimulus are based on adjusting the initial values of the pulse-width and the amplitude with the individual weighting functions for the pulse-width and the amplitude of the electrical stimulus.
Torgerson discloses assigning individual weighting functions to the at least two parameters initial values of the pulse-width and the amplitude of the electrical stimulus, such that final values of the pulse-width and the amplitude of the electrical stimulus are based on adjusting the initial values of the pulse-width and the amplitude with the individual weighting functions for the pulse-width and the amplitude of the electrical stimulus (par. [0035]: …modifications to pulse amplitude and pulse width based on the modification to the charge value. In particular, the processor modifies the pulse amplitude and width to achieve the desired charge by adjusting the pulse amplitude and width according to a predetermined function relating pulse amplitude and width…; the predetermined function can include individual weighting functions for pulse amplitude and width) to provide the benefit of comfort of the stimulation (par. [0011]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for delivering stimulus, of Sinclair, to change pulse parameters based on a function, which can include a weighting function the parameters as taught by Torgerson to provide the benefit of comfort of the stimulation.

Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Torgerson, as applied to claims 1, 4, 5, 9-11, 13-16 above, and further in view of Craig (Publication No.CA 3006219 A1). NOTE: Craig, Publication No. EP 3363495 A1 is used in this rejection for citation purposes.
Regarding claims 6-8, the Sinclair and Torgerson combination discloses all of the system of claim 1, except wherein the amplitude is less than 120 A. 
wherein the pulse-width is within a range of 50-500 s; and 
wherein the number of pulses in a train is within a range of 1-20 pulses per train, and the train interval is within a range of 50-500 ms.
Craig, in the same field of endeavor: microburst electrical stimulation  of cranial nerves, discloses amplitude is less than 120 A (par. [0050]: …current magnitudes of 0.10 - 6.0 milliamps…); 
the pulse-width is within a range of 50-500 s par. [0050]:  Pulse widths may range from …0.25 to about 0.5 milliseconds); and  
the number of pulses in a train is within a range of 1-20 pulses per train (pars. [0014] [0027]: a microburst may comprise …preferably from 2 to about 20 pulses per burst, more preferably from 2 to about 15 pulses per burst), and the train interval is within a range of 50-500 ms par. [0014]: … a microburst may last for…typically less than 100 milliseconds, and preferably from about 10 msec to about 80 msec) for the purpose of enhancing cranial nerve evoked potentials (par. 0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus of Sinclair and Torgerson to stimulate within an amplitude of 0.1 milliamps a pulse width range of 0.25 to 0.5 milliseconds 2 to 15 pulse per bursts as taught by Craig for the purpose of enhancing cranial nerve evoked potentials.
Regarding claims 19 and 20,  the Sinclair and Torgerson combination discloses all of the method of claim 15, wherein the combination comprises a first combination of the pulse-width and the amplitude sent to the user in a first stimulus train, and a second combination of the pulse-width and the amplitude sent to the user in a second stimulus train, wherein the first combination is different from the second combination (Sinclair, par. [0150]: The duration of the first time period t.sub.1 is greater than that of the second time period t.sub.2. The ratio between the duration of the burst and the duration between bursts may be chosen so as to ensure that relevant properties of the ERNA can be monitored easily and efficiently). 
The combination does not disclose wherein the first stimulus train is separated from the second stimulus train by a time gap that is shorter than 100 ms; and 
wherein the time gap is shorter than 50 ms.
Craig discloses the first stimulus train is separated from the second stimulus train by a time gap that is shorter than 100 ms (Fig. 4B and par. [0027]: …invention provides a method of treating a medical condition of a patient using an implantable medical device, comprising applying to a cranial nerve of a patient a pulsed electrical signal comprising a series of microbursts separated by interburst periods…the interburst periods comprise at least 100 milliseconds each..); and
 wherein the time gap is shorter than 50 ms (par. [0027]: …the interburst period may be determined on a particular patient by providing microbursts separated by increasingly smaller interburst periods) for the purpose of enhancing cranial nerve evoked potential to treat a medical condition of a patient (par. [0027]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus including first and second microbursts with different parameters, as taught by Sinclair and Torgerson, to have an interburst period of 100 ms or less in order to enhancing cranial nerve evoked potential to treat a medical condition of a patient 
Regarding claim 21, the Sinclair and Torgerson combination discloses the method of claim 15, wherein the combination comprises a first combination of the pulse-width and the amplitude sent to the user in a first stimulus train, and a second combination of the pulse-width and the amplitude sent to the user in a second stimulus train, wherein the first combination is different from the second combination (Sinclair, par. [0150]: The duration of the first time period t.sub.1 is greater than that of the second time period t.sub.2. The ratio between the duration of the burst and the duration between bursts may be chosen so as to ensure that relevant properties of the ERNA can be monitored easily and efficiently). 
The combination does not disclose wherein the first stimulus train is separated from the second stimulus train by a time gap that is shorter than a 50% of the first stimulus train.
Craig discloses the first stimulus train is separated from the second stimulus train by a time gap that is shorter than a 50% of the first stimulus train (par. [0027]: …microbursts separated by increasingly smaller interburst periods. The interburst period may be provided as any time interval greater than that at which the eVEP significantly diminishes or disappear; increasingly smaller interbursts means the time gap would inevitably become 50% shorter than the first stimulus train) for the purpose of enhancing cranial nerve evoked potential to treat a medical condition of a patient (par. [0027]). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for delivering parameters, the method of stimulating and the method of delivering stimulus including a first and second microburst with different parameters, as taught by Sinclair and Torgerson, to have an interburst period that is a percentage of a microburst duration, as taught by Craig, in order to enhancing cranial nerve evoked potential to treat a medical condition of a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792        

/ALLEN PORTER/Primary Examiner, Art Unit 3792